PER CURIAM.
Affirmed on the authority of the rule stated as follows in Cahn v. Town of Huntington, 29 N.Y.2d 451, 328 N.Y.S.2d 672, 676, 278 N.E.2d 908, 910 (1972):
[A] municipal board or officer possesses implied authority to employ counsel in the good faith prosecution or defense of an action undertaken in the public interest, and in conjunction with its or his official duties where the municipal attorney refused to act, or was incapable of, or was disqualified from, acting.
Accord, Waigand v. City of Nampa, 64 Idaho 432, 133 P.2d 738 (1943); Braslow v. Barnett, 74 Misc.2d 26, 343 N.Y.S.2d 819 (Dist.Ct.1973); Krahmer v. McClafferty, 282 A.2d 631 (Super.Ct.Del.1971); see City of North Miami Beach v. Estes, 214 So.2d 644 (Fla. 3d DCA 1968), cert. disch., 227 So.2d 33 (Fla.1969); cf. Shuler v. School Board of Liberty County, 366 So.2d 1184 (Fla. 1st DCA 1978), cert. dismissed, 368 So.2d 1373 (Fla.1979).